RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1587-15T3

S.R.,

        Plaintiff-Respondent

v.

M.D.,

        Defendant-Appellant,

__________________________

              Submitted September 6, 2017 – Decided October 19, 2017

              Before Judges Alvarez and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Hudson
              County, Docket No. FV-09-0894-16.

              James E. Young, Jr., attorney for appellant.

              The Ibrahim Law Firm, attorneys for respondent
              (Thomas Kim, on the brief).

PER CURIAM

        Defendant appeals from an October 27, 2015 final restraining

order (FRO) entered against him in favor of plaintiff, pursuant

to the Prevention of Domestic Violence Act of 1991 (PDVA), N.J.S.A.

2C:25-17 to -35.        We affirm.
      We summarize the relevant facts.                      Plaintiff and defendant

were married in Amman, Jordan, in February 2012.                        Fraternal twins

were born of the marriage in June 2013.                           That same year, the

parties separated.          As a United States citizen, plaintiff resided

in the United States with the children, while defendant would

travel between the United States and Jordan.                       On October 2, 2015,

plaintiff filed a complaint against defendant seeking injunctive

relief under the PDVA.            Plaintiff alleged that on September 1 and

25,   2015,    defendant          committed         acts    of    domestic     violence,

specifically harassment under N.J.S.A. 2C:33-4, by threatening her

on the telephone and sending her threatening messages via a mutual

friend as well as text messages at all hours of the day and night.

      In the amended complaint, plaintiff alleged defendant called

her "a whore" on multiple occasions, and threatened to "take the

children"     and    "put     [plaintiff's]          citizenship        in   jeopardy    by

telling     welfare      that     she     [was]      making       fraudulent    claims."

Plaintiff also alleged defendant threatened "that he [was] coming

for [her] . . . because [she] found proof that [defendant] [had]

another   wife      in   Jordan     and    .    .    .     took   the   information      to

immigration[.]"          As   a   result,       "[defendant's]          residency   [was]

revoked and immigration [was] looking into the report."

      In her complaint, plaintiff also recounted a prior history

of domestic violence involving similar threats and name calling

                                            2                                     A-1587-15T3
spanning a period of time from March 2013 to June 2015.                       In

addition, plaintiff described in the complaint a March 5, 2013

incident, during which defendant allegedly held a knife to her

chest while she was pregnant and threatened to kill or injure her

if she did "not continue the process for [defendant] to get a

green    card[;]"   a    July   2014   incident     during   which   defendant

allegedly "swerved his car toward where [plaintiff] was standing

with a classmate[;]" and a May 2015 incident during which defendant

allegedly threatened to rape her.

     Defendant was served with the complaint on October 14, 2015.

Almost two weeks later, on October 27, 2015, the Family Part judge

conducted    a   final    hearing.      At   the    hearing,    plaintiff   was

represented by counsel, while defendant was self-represented.

Arabic    interpreters      assisted       both    parties     throughout   the

proceedings.     Before the hearing began, the judge explained the

proceedings to defendant.         When the judge asked defendant if he

understood, the following colloquy ensued:

            [DEFENDANT]: I just want the [c]ourt to give
            me my right to defend myself, because I cannot
            bring attorney.

            THE COURT: Well you will certainly have the
            right to present whatever evidence, documents,
            and whatever you have . . . for your case.

            [DEFENDANT]: Can you be patient with me?

            THE COURT: Yes.

                                       3                               A-1587-15T3
     During the hearing, plaintiff testified that, as a United

States citizen, she was helping defendant obtain his United States

citizenship.       However, in September 2015, after she discovered

defendant was still married to his first wife and reported him to

immigration, he sent a message to her through a mutual friend that

he was "going to come to the [United States] and destroy [her]

life, and kill [her] for that."        Defendant repeated these threats

over the telephone while plaintiff's sister was visiting her.

     Plaintiff described another incident that occurred after a

child support hearing.     Plaintiff believed defendant had tampered

with her car.      When she questioned him, he spat on her and called

her a "bitch" in Arabic.     In yet another incident, while plaintiff

was at the mall with her sister, defendant threatened to rape her

and claimed that her country could not "protect [her] from [him]."

Plaintiff   also    testified   that   defendant   repeatedly    used   foul

language and insulted her in public.          Plaintiff stated she was

afraid of defendant and believed his threats to injure or kill her

because she was "nothing to him."

     Plaintiff's classmate, neighbor, and sister testified on

plaintiff's behalf.     Plaintiff's classmate testified that, in July

2014, she observed defendant "walking around [plaintiff's] car"

and heard defendant call plaintiff a derogatory name.           Plaintiff's


                                       4                            A-1587-15T3
neighbor testified that, over the past three years, she                  had

witnessed plaintiff and defendant engage in verbal altercations

outside plaintiff's house.         Plaintiff's sister testified that

defendant threatened to rape plaintiff while they were all at the

mall in June 2015.    The following month, she overheard defendant

threaten   to   destroy   plaintiff's     "home"   and   "life"   during    a

telephone conversation.

     The court afforded defendant an opportunity to cross-examine

plaintiff and her witnesses.        During his case, defendant denied

threatening plaintiff but admitted to "yelling" at her on one

occasion, which prompted her to call the police.                  Defendant

explained they were "yelling at each other" because plaintiff was

late picking him up from the airport.            Defendant testified that

he divorced his first wife in 2012, before he married plaintiff.

However, on cross-examination, he acknowledged a document that

indicated defendant had divorced his first wife a week before

marrying plaintiff, and then re-married his ex-wife in November

of 2012, nine months after marrying plaintiff.

     In an oral opinion rendered immediately after the hearing,

the judge determined that jurisdiction existed under the PDVA and

that the entry of a FRO was justified.              The judge found the

testimony of plaintiff and her witnesses "to be particularly

believable[.]"     The    judge   noted   that   plaintiff   "was   visibly

                                     5                              A-1587-15T3
emotional[,]" and "forthright in her recollections[.]"           On the

other hand, defendant's testimony "was ra[m]bling at best[,]" and

defendant "offered certain explanations for things that didn't

seem germane to the proceedings[.]"    The court determined:

            [O]n the main points[,] I find that you were
            married, . . . or certainly believed to be
            married based on the documentation presented
            to another woman at the same time you were
            married to [plaintiff].   And it makes sense
            to this [c]ourt, certainly from a very
            practical   standpoint    that    when    that
            information was found out, and you were
            potentially   subjected  to   some   sort   of
            immigration scrutiny, that those threats were
            made as a result of that information being
            found out.

     Applying the two-prong analysis from Silver v. Silver, 387

N.J. Super. 112 (2006), the judge found "by a preponderance of the

evidence"    that   defendant   committed   the     predicate   act    of

harassment, pursuant to N.J.S.A. 2C:33-4.         After considering the

prior history of rape threats and name calling, "as well as the

main complaint from September [2015,]" the judge determined that,

based on "the disputes, altercations, [and] arguments that have

occurred, . . . it is more probable than not that [defendant]

threatened [plaintiff] in the manner she testified to[,] [t]hat

[defendant] would destroy her life, [he] would kill her."             The

judge found that "whether [defendant] fully intended to do that

or not is an open question perhaps[,]" but "those statements were


                                  6                             A-1587-15T3
made with an intention to harass, annoy, or irritate, or disturb

[plaintiff]."     The judge concluded it was "very apparent . . .

that there is a continuing need to protect [plaintiff] from any

further acts of [d]omestic [v]iolence."            This appeal followed.

     On appeal, defendant argues that he "was not adequately

informed of the allegations against him and thus was denied his

right to due process." He asserts "[t]he application . . . alleged

text messages and telephone calls" that were "not the subject of

the testimony of the [plaintiff and plaintiff's] witnesses."                      We

acknowledge that, during the hearing, there was no testimony of

threats    communicated   by     text   messages        as   contained    in     the

complaint.     However, we reject defendant's implication that the

testimony about defendant's threats to plaintiff communicated by

telephone and in person were not sufficient to support the judge's

determination.

     Pursuant to Silver, supra, 387 N.J. Super. at 125-26, when

determining whether to grant a FRO under the PDVA, the judge must

make two determinations.        Under the first Silver prong, the judge

"must     determine   whether     the       plaintiff    has    proven,     by    a

preponderance of the credible evidence, that one or more of the

predicate acts set forth in N.J.S.A. [2C:25-19(a)] has occurred."

Silver, supra, 387 N.J. Super. at 125.



                                        7                                 A-1587-15T3
           Although a court is not obligated to find a
           past history of abuse before determining that
           an act of domestic violence has been committed
           in a particular situation, a court must at
           least consider that factor in the course of
           its analysis.    Therefore, not only may one
           sufficiently   egregious   action   constitute
           domestic violence under the Act, even with no
           history of abuse between the parties, but a
           court may also determine that an ambiguous
           incident qualifies as prohibited conduct,
           based on a finding of [abuse] in the parties'
           past.

           [Cesare v. Cesare, 154 N.J. 394, 402 (1998)
           (emphasis omitted).]

    Under the second Silver prong, a judge must also determine

whether a restraining order is required to protect the plaintiff

from future acts or threats of violence.      Silver, supra, 387 N.J.

Super. at 126-27.      Although the latter determination "is most

often   perfunctory   and   self-evident,   the   guiding   standard    is

whether a restraining order is necessary, upon an evaluation of

the factors set forth in N.J.S.A. [2C:25-29(a)(1) to -29(a)(6)],

to protect the victim from an immediate danger or to prevent

further abuse."   A.M.C. v. P.B., 447 N.J. Super. 402, 414 (App.

Div. 2016) (emphasis omitted) (quoting Silver, supra, 387 N.J.

Super. at 127).

    Harassment is one of the predicate acts set forth in N.J.S.A.

2C:25-19(a).   A person commits the offense of harassment if, "with

purpose to harass another," he or she


                                   8                             A-1587-15T3
          a.   Makes,   or  causes   to   be  made,  a
          communication or communications anonymously
          or at extremely inconvenient hours, or in
          offensively coarse language, or any other
          manner likely to cause annoyance or alarm;

          b.   Subjects another to striking, kicking,
          shoving, or other offensive touching, or
          threatens to do so; or

          c.   Engages in any other course of alarming
          conduct or of repeatedly committed acts with
          purpose to alarm or seriously annoy such other
          person.

          [N.J.S.A. 2C:33-4(a) to (c).]

      Harassment requires that the defendant act with the purpose

of harassing the victim, and judges must be mindful that "a party

may mask an intent to harass with what could otherwise be an

innocent act."     J.D. v. M.D.F., 207 N.J. 458, 488 (2011).      "A

finding of a purpose to harass may be inferred from the evidence

presented[,]" and a judge may use "[c]ommon sense and experience"

to determine a defendant's intent.    State v. Hoffman, 149 N.J.

564, 577 (1997).   To that end, a judge must consider the totality

of the circumstances to determine whether an act of harassment,

in the context of domestic violence, has occurred.    Id. at 584-

85.

      Factual findings of the trial court should not be disturbed

unless they "are so manifestly unsupported by or inconsistent with

the competent, relevant[,] and reasonably credible evidence as to


                                 9                         A-1587-15T3
offend the interests of justice."         Cesare, supra, 154 N.J. at 412

(quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474,

484 (1974)).    Deference to the trial court's factual findings "is

especially appropriate 'when the evidence is largely testimonial

and involves questions of credibility.'"                Ibid. (quoting In re

Return   of    Weapons   to   J.W.D.,     149    N.J.    108,    117   (1997)).

Furthermore,    deference     is   accorded     "[b]ecause      of   the    family

courts' special jurisdiction and expertise in family matters[.]"

Id. at 413.      Reversal is warranted only "if the court ignores

applicable standards[.]"       Gotlib v. Gotlib, 399 N.J. Super. 295,

309 (App. Div. 2008).

    We are satisfied there is sufficient credible evidence in the

record to support the judge's finding that defendant committed

acts of harassment, as defined in N.J.S.A. 2C:33-4, by repeatedly

making threats and derogatory comments with purpose to alarm or

seriously annoy plaintiff.         We are also convinced that the record

supports the judge's determination that a FRO was required to

protect plaintiff and prevent further acts of harassment.

    Defendant's argument that he was not adequately informed of

the allegations is belied by the record.            Although the testimony

at the hearing did not reflect all the incidents alleged in the

complaint, there was no testimony elicited at the hearing or

considered by the judge that was not contained in the complaint.

                                     10                                    A-1587-15T3
Indeed, when plaintiff referred to a 2012 incident during her

direct examination, her attorney immediately interrupted her and

cautioned her to "talk about only what's in your complaint, because

he's only here to answer that which you put [in your complaint]."

     Defendant also argues the "failure to inform [him] of the

possible grave ramifications of the entry of a final order amounts

to a denial of due process."      Both the Fourteenth Amendment to the

United States Constitution and Article I, paragraph 1, of the New

Jersey Constitution protect the due process rights of defendants

in actions brought under the PDVA.       See H.E.S. v. J.C.S., 175 N.J.

309, 321-22 (2003).     In a domestic violence case, due process

requires, at a minimum, "notice defining the issues and an adequate

opportunity to prepare and respond."       Ibid. (quoting McKeown-Brand

v. Trump Castle Hotel & Casino, 132 N.J. 546, 559 (1993)).                  A

domestic   violence   defendant     is    also   entitled   to   have    the

opportunity to cross-examine and call witnesses.             Peterson v.

Peterson, 374 N.J. Super. 116, 125 (App. Div. 2005).             A domestic

violence defendant does not have a constitutional right to counsel,

however, D.N. v. K.M., 429 N.J. Super. 592, 600-06 (App. Div.

2013), but should be afforded "the opportunity to seek legal

representation, if requested."          Id. at 606 (citing Franklin v.

Sloskey, 385 N.J. Super. 534, 540-41 (App. Div. 2006)).             We are



                                   11                               A-1587-15T3
satisfied from our review of the record that the hearing below

complied with the due process requirements outlined above.

    Affirmed.




                              12                             A-1587-15T3